 UNION MINING COMPANYUnion Mining Company of Allegany County, Inc.and Donald L. Uber. Case 6-CA-13929September 29, 1982DECISION AND ORDERBN, CHAIRMAN VAN DI: WATIR ANDMlMBnHIRS FANNING AND HL'NTEROn March 29, 1982, Administrative Law JudgeBurton S. Kolko issued the attached Decision inthis proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs, and Respondent filed a brief in opposition tothe exceptions filed by the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein.I. In his complaint the General Counsel allegesthat Respondent violated Section 8(a)(l) of the Actwhen its official. John Chambers, told employeeUber that he was "too strong a union man." Cham-bers denied having said this, while Uber testifiedthat Chambers used these words during a discus-sion of Uber's grievance filing.The Administrative Law Judge found thatChambers did not use the quoted words, in effectdiscrediting Uber's version of his conversation withChambers. The Administrative Law Judge never-theless found that Uber's testimony indicated that"there was some discussion of his having filed thegrievance." He concluded that Chambers unlawful-ly intended to communicate to Uber Respondent'sdispleasure with Ulber's filing of a grievance and todiscourage other employees from such activities.We cannot agree w ith the Administrative LawJudge. Absent the version of the conversation of-fered by Uber, which the Administrative Lawjudge discredited, there is no basis other than spec-ulation for concluding that the conversation violat-ed the Act. Accordingly, we shall dismiss this alle-gation of the complaint.2. Employee Ralph Corbin testified during thefirst day of the hearing in the instant case. The dayafter he testified, Plant Superintendent KeeblerI Respondeltt hais cxcclte to I eri l trcdihbilit findings nmade h) theAdninliustratilc 1.a1s I Judge It s, the hoard's established pollhc not tooxerrule ,tt adnintirail\i 1 Iu. plext I otsotliltno i is Aith respect to credi-bilits unles,, the Ll[tar prepn Jdtcra.ltce f ill of the relesant ceidenr e ,coI-rinces u, thatl Ihe IL' -o luli tlls i re ilcorrectl Silutad rd [DrI (l//l ProducLt,hIra, )I1 NI Ri3 544 tl*(I) .unl1 I]S I 2d 3i(2 (<d Or IgSl) We hasec;Itll'l'll C\.ItlillnL'd hC I t'L'tL. t1 J tII d I ll11 1 sis I l 1j I ret\tcr ig hl fijlldlings264 NLRB No 52called Corbin into his office twice. Keebler interro-gated Corbin about Corbin's testimony, and ac-cused him of lying at the hearing. Additiohally,during the course of these interrogations concern-ing Corbin's testimony, Keebler transferred Corbinaway from his job as "pusher" in Respondent'sbagging department, and gave him a written disci-plinary warning for alleged misconduct assertedlyrevealed during his testimony on the first day ofthe hearing.The facts concerning these conversations are ba-sically not in dispute and were largely conceded byKeebler when he testified later in the hearing. Ac-cordingly, we find that Keebler's conduct wasclearly interference, restraint, and coercion withinthe meaning of Section 8(a)(1) of the Act.2In spite of the foregoing, the AdministrativeLaw Judge found only the interrogation of Corbinby Keebler to be unlawful. He made no finding asto the warning slip and demotion since he foundthat an unfair labor practice charge filed during thehiatus in the hearing concerning this conduct hadbeen withdrawn. In this connection he relied on acopy of a letter from the Regional Director to Re-spondent dated November 3, 1981, attached to Re-spondent's brief, in which the Regional Directorinformed Respondent that a charge had been with-drawn. This charge was attached to Respondent'sbrief, and it states that Respondent had violatedSection 8(a)(4) and (1) by giving Corbin the warn-ing slip and by demoting him.Contrary to the Administrative Law Judge, thesealleged violations were properly before him and itwas incumbent upon him to make findings regard-ing them. In this regard, the General Counselmoved to amend the complaint to include these al-legations in a timely3fashion, and the Administra-2 See. e.g.. Sreel-Fab. Inc., 212 NLRB 363. 377 (1974); Brown .Root-Northrop, 174 NLRB 1048 (1969): and The Paymaster Corporation. 165NLRB 381 (1967).We find it unnecessary to pass on the General Counsel's contentionthat this conduct also violated Sec. 8(a)(4) of the Act since the Adminis-trative Law Judge found, as reflected in the transcript, that the GeneralCounsel did not allege that it constituted a violation of Sec 8(aX4) whenhe moved to amend the complaint at the hearing.: We find no denial of due process to Respondent in the GeneralCounsel's amendment of the complaint at the hearing. In this regard, thesubject matter of the amendment was reasonably related to that containedin the original charge since it grew out of the very proceedings initiatedby the charge. See, for example, Steel-Fab. Inc.. supra. where, like the in-stant case, the violation occurred during a hiatus in the hearing: and lowaBeef Processors, 226 NLRB 1372 (1976), enfd. 597 F.2d 1138 (8th Cir.1979), where the violation found consisted of remarks made by the re-spondent's attorney during the hearing. In the latter case, although theviolation found was never the subject of a charge and the complaint wasnever amended to include it, the Board and the court found no denial ofdue process since the issue was litigated and briefed before the Board en.surinlg that the compan) was apprised of the issue. In the instant case, thecomplaint was specifically amended to include the allegations at the be-ginning of the second day of the hearing, October 19. 1981, and the issueras litigated both on the second and the third and final day of the hear-irig At no time did Respondent request a continuance. Accordingly, wefind ito prejudice to Respondent in the amendment of the complaint.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive Law Judge properly granted the GeneralCounsel's motion. The subsequent withdrawal ofapparently parallel charges, for whatever reason, isclearly outside the record and irrelevant to the dis-position of the amended complaint here.4In view of the foregoing, we find that Respond-ent violated Section 8(a)(l) of the Act by demotingCorbin, and by giving him a written disciplinarywarning slip in retaliation for his testimony givenat the hearing herein. We shall modify the recom-mended Order accordingly.5AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law1:"1. By coercively interrogating Ralph Corbinabout his testimony at the hearing for this case, byissuing him a warning slip, and by demoting him,Respondent has violated Section 8(a)(l) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Union Mining Company of Allegany County, Inc.,New Galilee, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees about testimonygiven in Board proceedings and giving them warn-ing slips or demoting them in reprisal for that testi-mony.(b) Discharging employees because they utilizethe grievance procedure or engage in other unionor other protected activities.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them in Section 7 of theAct.4Moreover, the Board has long held that withdrawal or dismissal of acharge without prejudice does not bar a finding of a violation in a sepa-rate proceeding based on essentially the same allegations. See, e.g., AdArt, Inc., 238 NLRB 1124, 1130, 1132 (1978); Terminal Equipment. Inc.,219 NLRB 261, 262 (1975); and McCloskey and Company, Inc., 116NLRB 1123, 1124 (1956).5 Since we are finding that the warning slip issued to Ralph Corbin onSeptember 16, 1981, was unlawful, we shall order Respondent to expungefrom the personnel records of Ralph Corbin all references to that warn-ing slip. Similarly, we shall order Respondent to expunge from itsrecords any reference to the unlawful discharge of Uber and to providewritten notice to Corbin and Uber that Respondent's unlawful conductwill not be used as a basis for future personnel actions. See SterlingSugars, Inc., 261 NLRB 472 (1982). Additionally, the Administrative LawJudge neglected to include a general "cease-and-desist" provision in hisrecommended Order. Accordingly, we shall order that Respondent re-frain from in any like or related manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteed by Sec. 7 ofthe Act.2. Take the following affirmative action, whichis deemed necessary to effectuate the policies ofthe Act:(a) Offer Donald L. Uber immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent job,without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearnings, with interest,6he may have suffered as aresult of the discrimination against him in themanner described in the section of the Administra-tive Law Judge's Decision entitled "The Remedy."(b) Post at its facility in New Galilee, Pennsylva-nia, copies of the attached notice marked "Appen-dix."7Copies of said notice, on forms provided bythe Regional Director for Region 6, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(c) Expunge from the personnel records of RalphCorbin all references to the unlawful warning slip,expunge from its records any reference to the un-lawful discharge of Donald L. Uber, and informUber and Corbin, in writing, that its unlawful con-duct will not be used as a basis for future personnelactions against them.(d) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 See. generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPI OYFESPOSTED BY ORDI R OF THENATIONAL. LABOR REIATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions.the National Labor Relations Board found that wehave violated the National Labor Relations Act. asamended, and has ordered us to post this notice.WE WII. NOT discharge employees becauseof their union or other protected concerted ac-tivities.276 UNION MINING COMPANYWE WILL NOT interrogate employees aboutany testimony given in National Labor Rela-tions Board proceedings, or give them warningslips or demote them in reprisal for that testi-mony.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed by Section 7of the Act.WE WILL offer Donald L. Uber immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position without prejudice to his se-niority or other rights and privileges, and WEWILL reimburse him for any loss of earningshe may have suffered because we dischargedhim, together with interest.WE WILL expunge from the personnelrecords of Ralph Corbin all references to theunlawful warning slip, expunge from ourrecords any reference to the unlawful dis-charge of Donald L. Uber, and inform Uberand Corbin, in writing, that our unlawful con-duct will not be used as a basis for future per-sonnel actions against them.UNION MINING COMPANY OF ALLE-GANY COUNTY, INC.DECISIONSTATEMENT OF THE CASEBURTON S. KOLKO, Administrative Law Judge: Thecomplaint in this case alleges that Union Mining Compa-ny of Allegany County, Inc. (Respondent), engaged inunfair labor practices under Section 8(a)(1) and (3) of theAct by attempting to discourage Donald L. Uber fromfiling union grievances and by discharging him on Octo-ber 6, 1980, because Uber "engaged in concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection."'The complaint was amended on October 19, 1981, toinclude violations of Section 8(a)(1) and (3) of the Act inregard to Respondent's actions concerning Ralph A.Corbin, Sr.2The amendment alleges that Respondenthad interrogated Ralph about his Board testimony, de-moted him, and issued him a warning slip because of histestimony.Respondent denied the unfair labor practice allegationsin the original complaint and objected to the addition ofother charges on October 19. Its objection was over-ruled.I The initial charge was filed by Uber in Region 6 on October 14. Anamended charge was filed on October 22. The complaint issued onMarch II, 1981. The hearings were held on September 15 and October19 and 20, 19812 Ralph Corbin will be referred to as Ralph. His son, Kenneth Corbin,also testified He will be referred to as Kenneth.Upon the entire record, particularly my observation ofthe demeanor of the witnesses, and after consideration ofthe post-hearing briefs, I make the findings and conclu-sions that follow.3Respondent admits that it is an employer engaged inthe manufacture and nonretail sale of refractory productsand that during the calendar year ending September 30,1980, it sold and shipped from its New Galilee. Pennsyl-vania, facility goods and materials in excess of $50,000directly to points outside the Commonwealth of Pennsyl-vania. Thus, Respondent is an employer within themeaning of Section 2(2), (6), and (7) of the Act. Re-spondent also admitted in its answer the supervisorystatus of John Chambers, acting superintendent.The labor organization involved, Laborer's DistrictCouncil of Western Pennsylvania, on behalf of LocalUnion No. 1058, affiliated with the Laborers Internation-al Union of North America, AFL-CIO, herein called theUnion, falls within the meaning of Section 2(5) of theAct.1. EVENTS LEADING TO UBER'S DISCHARGEDonald Uber, employed as a mechanic at the UnionMining plant in New Galilee, suffered an injury to hisknee while at home on Sunday, November 18, 1979. Hecalled in sick the next day, and later found out that theknee would have to be operated on. He took a leave ofabsence from Union Mining. After approximately 7months, in May, Uber reported back to work with a notefrom his doctor. The Company would not let himresume his job, however, because the doctor had only re-leased Uber for light work, and according to companyofficials there was no light work at the plant. Uber hadanother examination by his doctor in June, and was pro-nounced fit for work with no restrictions. He returned tothe factory on June 9 to begin work, but this note fromthe doctor was also rejected. The Company told Uber hewould have to be examined by another doctor, and thatthe Company would arrange the visit. More than amonth passed. On July 21, Uber was informed that anappointment with a doctor had been arranged for July24. During this time, Uber filed a grievance against theCompany for not allowing him to return to work, thefirst grievance filed under the new union contract.4Uber did return on August 13, 1980. John Chambers, amanagement official, informed Uber that there was notenough work in the garage for another mechanic, andthat Uber would have to work in the bagging room onthe carbon line.5 (In fact, the garage force had been re-duced from four to two, and Uber did not have enoughseniority to bump either of the two men working there.)The five jobs in the bagging room were to be done ona rotation basis, the men switching stations after 16 or 17pallets had been filled. The Company expected that atI The General Counsel has moved to amend the transcript of this case.I grant the unopposed motion. with certain exceptions4 The Union was certified as the bargaining representative at the NewGalilee plant on February 12. 1979.' Respondent's bagging room operation consists of fine jobhs: hagging.gluing. sewing, palletizing, and driving the forklift There were also a"pusher," who was not a supervisor but did oversee the production, anda front-end loader.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDleast 50 pallets or skids would be filled each day. In actu-ality, the rotation was not a perfect one. One man, JohnLauthan, did not operate the forklift; Kenneth Corbindid not sew; and Donald Uber did not palletize. Thepusher allowed this arrangement, believing that the onlyrequirement the Company had was to get out 50 skids aday.On September 22, 1980, Donald Uber filed the Union'ssecond grievance. He alleged that the Company was dis-criminating against him by using a truckdriver to do me-chanic's work when he, a mechanic, was doing produc-tion work. He also complained that Respondent had beensending its garage work to a nonunion facility since theUnion had been certified.Sometime between the September 22 grievance andthe October 6 discharge, Chambers informed the baggingroom that they would have to work overtime to fill arush order. He relayed this information just as the menwere about to leave for the day. Uber complained toChambers that, according to the union contract, employ-ees were to receive advance notice when they would berequired to work overtime. The work was performed,but the next day Chambers told Ralph Corbin, "Donniehad me this time but it won't happen again."On or about September 30 Uber caught influenza andwas out of work until October 6. On October 6 he wascalled into Moe Keebler's office with John Chambers.Keebler, the plant superintendent, told Uber that he wasbeing discharged because he would not palletize and be-cause an employee complaint had been received by themregarding his refusal to palletize.On October 14 Uber filed a charge with the Board. Onor about October 24 Ralph Corbin was relieved of hisjob as a pusher. Respondent replaced him with Charles(Chuck) Gorbey. Within 1 week thereafter, Gorbey an-nounced to the bagging room employees that it hadbecome mandatory that each employee rotate to each ofthe bagging room jobs.II. THE DISCHARGE OF DONALD UBERA. Rotation in the Bagging RoomTestimony elicited at the hearing indicates that for atleast 4 years prior to October 1980 the bagging roomemployees, in an informal and unstructured manner,moved randomly from one job to another each day. Asthese employees rotated from one job to another, someof them avoided certain jobs which they either could notor did not like to perform. Ralph Corbin stated that, aspusher, he permitted the bagging room employees to dowhatever they wanted to do or were good at doing. AsRalph understood it, the Company seemed concernedonly about daily production levels-50 skids a day.James Keebler (also called Moe), the superintendent ofthe plant, testified that, as far as he knew, the companypolicy was that every man rotated to every job eachday. He indicated that he asked the pusher if everyonewas doing his job, and the pusher replied affirmatively.Keebler said that the only person he knew of who wasnot doing his job was Donald Uber. He had asked Uberhow the palletizing was coming and Uber had repliedthat he could not do it. Keebler also testified that RalphCorbin had complained to him about Uber, a charge thatRalph denies.6Kenneth Corbin, Ralph's son, stated that Moe Keeblerknew he did not sew while in the bagging room. Afterlearning during a conversation in the bagging room thatKenneth did not sew, Keebler never mentioned it againto Kenneth. I credit Kenneth's testimony.Kenneth, Ralph, Uber, John Lauthan, and Gary Ridg-ley all testified that John Lauthan had not run a forkliftprior to Uber's discharge. Lauthan further testified thathe had told John Chambers about his fear of driving theforklift, and that nothing further had been said about it.So, we have a company policy that says that everyonemust rotate among the five jobs in the bagging room.The policy, however, is not enforced. Both Keebler andChambers knew that some men were not rotating to allfive jobs. As will be discussed, their knowledge flies inthe face of their reason for discharging Uber, makingsuch reason mere pretext.B. The Union GrievanceFirst, the Union Mining employees' relationship withtheir Union, Laborer's Union, Local 1058, is not ideal. Ashop steward, Harry Miller, had talked to his brother-in-law, a lawyer, to get the Union decertified. The Union'sorganizer, Joseph DeFrank, was defensive on the witnessstand and there were allusions to the fact that the em-ployees were not happy with his representation.Nevertheless, the Union had been in place at the plantsince February 12, 1979. Between that time and October6 when Donald Uber was discharged, only two writtengrievances had been filed against Union Mining. Bothhad been filed by Donald Uber. Uber testified that, on orabout August 18 while Uber was visiting Chambers inhis office, Chambers told Uber that Uber's problem wasthat he was "too strong a union man" and that Uber'swhole problem was having filed the first grievance onJune 24. Chambers denied making the "too strong aunion man" remark and, although I found Uber general-ly a credible witness, in this instance I believe hismemory may be somewhat exaggerated. I believe thatChambers did not make such a remark. On the otherhand, I do believe that the conversation did in some waytouch upon Uber's filing a grievance.On September 22 Uber filed the second grievance everfiled under the union contract, this time alleging that theCompany was using a truckdriver to do mechanic's workwhile he, a mechanic, was doing production work. Thegrievance also dealt with the Company's alleged newpractice of sending out garage work.Sometime during the following week, Uber verballyraised with Chambers a contractual issue relating toovertime work. This was followed by an exchange be-tween Chambers and Ralph Corbin. Ralph testified thatChambers said "Donnie had me this time, but it won'thappen again." Although Chambers took the stand at theI I credit Ralph Corbin's testimony over Keebler's Keebler was defen-sive on the witness stand and, as he indicated. he stood to lose his job ifhis case comes out "wrong" Ralph Corbin, on the other hand, impressedme as objective and credible.278 UNION MINING COMPANYhearing, no evidence was presented that he refuted thisstatement.C. The October 6 DischargeOn October 6 Uber was called into Keebler's officeand was told that he had received complaints fromothers about Uber's refusal to palletize and that Uber hadto palletize, that if he did not he would have to leave.Uber told Keebler and Chambers that he could not pal-letize. He went back to the bagging room. Upon enter-ing, Ralph Corbin told Uber that Chambers had told himnot to let him work. Ubcr left to find his brother. Thetwo Ubers then talked to the other men in the baggingroom. No one admitted complaining about Uber. Keeblerand Chambers, at the hearing, stated that Ralph Corbinhad told them about the complaints. Ralph Corbin, al-ready credited earlier, denies having made such a com-ment. All of the bagging room employees testified thatthey had never complained to anyone that Uber did notpalletize. All testified that the Company did not requireits employees to perform all jobs in the bagging room.111. DISCUSSION AND FINDINGSA. The "Too Strong a Union Man" ChargeThe General Counsel alleges that Respondent violatedSection 8(a)(l) of the Act by telling Uber, through JohnChambers, that he was "too strong a union man." Asmentioned earlier, Chambers denies having said this. Ibelieve that Chambers did not use those exact words, butUber's testimony indicated that there was some discus-sion of his having filed the grievance. I find that Cham-bers, as a supervisor, violated the Act. His statements toUber were intended to communicate Respondent's dis-pleasure with his filing the grievance and to discourageother employees from engaging in such activities.7B. The Charge of Illegality in Donald Uher'sDischargeThe General Counsel contends that Donald Uber wasdischarlged because he continued to use the grievanceprocess to protest Respondent's conduct relative to workassignments and overtime, thus resulting in a violation byRespondent of Section 8(a)(l) and (3) of the Act. Re-spondent has presented many defenses to this charge,none of which are persuasive. They are as follows:1. Donald Uber was not engaged in any concerted ac-tivities within the Section 7 compass. Respondent citesOntario Knife Co. v. N.L.R.B., 637 F.2d 840 (2d Cir.1980), as authority for its assertion. However, the facts inOntario are quite different from those before us. In On-tario, the employee had shut off her machine andpunched out of work in protest of a change in policy.The Second Circuit found that, because the employeehad acted alone, her walkout was not protected concert-ed activity In the instant case the factors leading to thedischarge-the filing of grievances and the conversationabout overtime as a union contract provision-are clear-ly protected concerted activities within the meaning ofthe Act.7 & H Pr,/, & di (i'ompipn'l Irb'. 244 N.RH 11 28 (1979)2. The carbon line policy had been in force for 28years. and if the policy had been violated it was donesurreptitiously between the pusher and the employees.Keebler testified that the policy had been in effect for28 years. David Livingston, an employee who hadworked as a pusher for some time, testified that, as far ashe knew, the policy had been in effect for 12 years. Liv-ingston, however, is not a competent witness regardingRalph Corbin's practice as pusher. Even if the policyhad been written down somewhere for that long, itbecame clear at the hearing that the policy was not en-forced while Corbin was pusher. Keebler knew thatKenneth Corbin did not sew and both Keebler andChambers knew that John Lauthan did not drive theforklift. It becomes obvious that Keebler allowed such"bending" of the policy because, as Ralph Corbin testi-fied, his only concern was getting out a certain amountof production. It was only when it became clear thatUber was going to continue to hold the Company to itsunion contract commitments, and would protest if theCompany transgressed, that Keebler and Chambers de-cided to enforce the company policy. This is discrimina-tory action and clearly a violation of Uber's Section 7rights.Ralph Corbin's testimony was certainly the most dam-aging to Respondent. In an effort to dispute Ralph's tes-timony, Respondent has proffered some implausible pre-sumptions. First, Respondent indicates that Ralph mayhave been confused in his testimony because of his age. Inoted no such confusion. Secondly, Respondent statesthat Ralph may have refused to admit at the hearing thathe had told Keebler that men were complaining aboutUber because Uber and his brother William, also a plantemployee, were sitting in the hearing room at the time.Respondent further hypothesized, "the entire staff of em-ployees live in the same area, in a small town, and areafraid to start arguments with each other." (Resp. br., p.27.) Although this is a plausible argument, it is not per-suasive. Ralph Corbin did not appear to be an easily in-timidated man. If he were, one might say that it mademore sense to lie against his coworkers than against hisemployer, who provides his paycheck.Respondent indicates that "no special discriminatoryrules or conditions of employment were made and putinto effect for Donald Uber." (Resp. br., p. 25), yet atthe hearing John Chambers testified that he told Uberthat he had 6 weeks to work into the jobs in the baggingroom. He further stated that Uber was the only employ-ee transferred from a different plant location to whomChambers gave such a warning. Chambers noted that hemade this special exception because he was concernedabout Uber's health. However, Chambers' remarks toUber do not evince a concern for Uber's health. Thisconversation, which took place after Uber had filed thefirst union grievance ever filed against the Company,warrants a different view when coupled with Chambers'conversation about filing union grievances and hisremark to Ralph Corbin about Uber having "gotten him"when the crew had to work overtime, as described earli-er. It becomes obvious that Uber had been singled out279 DECISIONS OF NATIONAL LABOR RFI' AT IONS BOARDfrom the beginning of his return to Union Mining followc-ing his accident.3. Respondent also argues that the Company promisedthe Union it would treat all employees equally and thuswas forced to fire Donald Uber, who wanted specialtreatment. This argument carries no weight-Uber didnot ask for treatment different from that already beinggiven to Kenneth Corbin and John Lauthan.4. Respondent's last argument states that its actionswere in accordance with the Union's contract. Even ifthis were the case, Respondent's action may be definednevertheless as an unfair labor practice under the Nation-al Labor Relations Act. Respondent has stated severaltimes that discharging an employee who will do only thework he or she desires and no more is not an unfairlabor practice. This is true. I find, however, that DonaldUber was discharged because he repeatedly sought tohold Respondent to its union contract with its employ-ees, through the formal grievance process and throughinformal conversation within the context of protectedconcerted activity. I find that Respondent's actionswould tend to chill any employee's desire to file a griev-ance, however valid the grievance might be, and thatRespondent used Uber's refusal to palletize as a pretextto cover its illegal action."C. The Charge Concerning Changes in the BaggingRoom Operation Subsequent to October 24The General Counsel alleges that Respondent furtherviolated Section 8(a)(1) and (3) of the Act in attemptingto conceal its unlawful discharge by changing its baggingroom operation subsequent to Donald's discharge. Icannot agree with the General Counsel's contention. Re-spondent did not attempt to conceal anything by chang-ing its policy. Rather, one may surmise that, after receiv-ing the charge Uber filed with the Board, Respondentrecognized a need to clean up its policy enforcement.The Board will not find a violation simply because theemployer changed its policy. The change must somehowinvolve a denial of Section 7 rights.9There was no suchdenial here. No violation can be found for this charge. Irecommend dismissal.D. The Charges Regarding Ralph CorbinThe charge by which Ralph Corbin alleged a violationof the Act with regard to Keebler's demoting him andissuing him a warning slip was withdrawn. A memo tothat effect was signed by Region 6's Regional Directoron November 3, 1981. Counsel for the General Counselappears to be unaware of this development, since theissue was fully briefed in the document I received datedNovember 23, 1981. Respondent's brief has provided mewith a copy of the withdrawal notice, therefore we neednot discuss the demotion or the warning slip episode.Since the withdrawal did not mention specifically thetwo interrogations that were performed on Ralph CorbinSince I ha\.e found the discharge prelextual. there is no need to conlplilc t' right Lin, ullanalysis. Li,tnevone Appurel Corp., 255 NI Ri 722(1981!- See Pilot IFreithl (Crrieis, mI(, 221 NtLRB 10(26 1975)by Moe Keebler that same day, we will consider thatcharge still active.The day after Ralph and the other employees testifiedat the hearing in this case,'°Keebler summoned Ralphto the office and, in a very emotional and hostile tone,accused both Ralph and the others who testified of lying.He wanted to know why they all had lied, he toldRalph. When the hearing resumed, Keebler appeared stillto harbor resentment. At one point, in responding to aquestion put to him by the General Counsel aboutwhether he was bitter concerning Ralph's prior testimo-ny, Keebler said, "You're damn right I was upset. Ichewed him out." Keebler had every reason to be awareof the sequestration order put on the witnesses and ofRalph's inability to talk about the proceeding. Moreover,such an interrogation is inherently coercive and inter-feres with the type of free and uncoerced testimonysought by the Board.' I find a violation of Section8(a)( 1 ).CONCL USIONS OF LAW1. By attempting to discourage Donald Uber fromfiling union grievances, and by coercively interrogatingRalph Corbin about his testimony at the hearing for thiscase, Respondent has violated Section 8(a)(1) of the Act.2. By discharging Donald Uber because he filed griev-ances with the Union and voiced complaints arisingunder the collective-bargaining agreement, Respondenthas violated Section 8(a)(1) and (3) of the Act.3. The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.TIrE REMEDYHaving found that Respondent has engaged in certainunfair labor practices. I recommend that it cease anddesist from engaging in such practices and take affirma-tive action designed to effectuate the policies of the Act.I shall recommend that Respondent be required to offerDonald L. Uber immediate and full reinstatement to hisformer job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his senior-ity and other rights and privileges, and make him wholefor any loss of earnings he may have suffered by reasonof such discrinlinationl by payment of a sum of moneyequal to that which he normally would have earned aswages from the date of his discharge on October 6, 1980,to the date of his offer of reinstatement, less his net earn-ings during such period, with backpay computed on aquarterly basis in the manner established by the Board inF. W. Woolworth Company, 90 NLRB 289 (1950), andwith interest thereon as set forth in Florida Steel Corpora-tion, 231 NLRB 651 (1977). Respondent shall make avail-able to the Board, upon request, all payroll and otherI here xas ihiat l hl.I. cln Ihe first and second days of the hearingI Ili, epi-ode ticok plaie Ihell. a tlld I glillllned he General Ciounsel'. nmotionhenl the hea.ilig resumed ti LI, LaeIId tile impn laint to inctlUdC this epi-"I (t l:uri Kuhn; d tha/. Ilrlihi" .247 NLRU 1212 (I98i0l. :alid %If-,p tih Irlruickig Sterie. Itrn 24(i NL RB 1225 (1q1794280 UNION MINING COMPANY 281records to facilitate checking the amount of earningsdue.[Recommended Order omitted from publication.]